Citation Nr: 0507970	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  97-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service including 
from August 1975 to October 1979 and from October 1981 to 
June 1995.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (RO) of the Department of Veterans 
Affairs (VA).  In November 2000, the veteran testified at a 
Travel Board hearing before the undersigned.  In February 
2001 and July 2003, the Board remanded the case for 
additional development.  


FINDINGS OF FACT

1.  A left knee disorder was not manifested in service; left 
knee arthritis was not manifested in the first postservice 
year; and the veteran's current left knee disability is not 
shown to be related to his service.

2.  During service the veteran was treated for acute 
complaints of right knee pain which resolved without residual 
disability; a chronic right knee disability was not 
manifested in service; right knee arthritis was not 
manifested in the first postservice year; and the veteran's 
current right knee disorder is not shown to be related to his 
service.

3.  The veteran has Level II hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2003); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100 (Code), 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

In January 2004 the veteran was advised of the VCAA.  
Supplemental statements of the case (SSOCs) in April 2003 and 
December 2004 also provided the veteran notice of pertinent 
VCAA regulations.  The RO properly provided notice to the 
veteran regarding the "downstream" issue of an increased 
rating for bilateral hearing loss in the December 1996 
statement of the case, and in the SSOCs.  See VAOPGCPREC 8-
2003.

The January 2004 letter to the veteran, while not 
specifically mentioning the "VCAA," appears to meet the 
Court's guidelines regarding VCAA notice.  The letter advised 
the veteran of the evidence needed to establish both service 
connection and an increased rating (for the bilateral hearing 
loss), and of his and VA's respective responsibilities in 
claims development.  While it "encouraged" him to respond 
in 60 days, it also informed him that he had up to a year to 
submit additional evidence in support of his claims.  
Photocopies of various VA examination reports and service 
medical records were forwarded to the Board by the Appeals 
Management Center in February 2005.  While the veteran did 
not waive initial RO consideration of this evidence, a review 
of the documents revealed that they are all duplicates of 
records already on file (which were reviewed by the RO).  
Everything submitted by the veteran to date has been accepted 
for the record and considered.  

As to notice content (and specifically that the veteran 
should submit everything pertinent), the January 2004 letter 
(after the decision appealed, as the VCAA was not enacted 
until 2000), advised the veteran what type of evidence (to 
include medical records showing current disability and nexus) 
was needed to establish service connection (and by inference 
what the veteran should submit).  It also advised him that to 
establish an increased rating for his bilateral hearing loss 
the evidence must show that the disorder had worsened.  The 
veteran is not prejudiced by any notice timing defect, as the 
notice was provided prior to the RO's last adjudication and 
recertification of the case to the Board.  The above-noted 
SSOCs also (both at page 2) advised the veteran to "provide 
any evidence in [his] possession that pertains" to his 
claims.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private 
treatment records.  Service medical records include the 
veteran's March 1981 examination report at service 
enlistment, and numerous other medical records.  A separation 
report is not of record; however, on VA examination in 
October 1995 (shortly after the veteran's service separation) 
examination of his knees was normal.  The veteran has not 
identified any pertinent records outstanding.  He has been 
afforded VA examinations.  All of VA's due process, notice, 
and assistance duties, including those mandated by the VCAA, 
are met.  

Factual Basis

On service enlistment in March 1981 clinical evaluation of 
the veteran's knees was normal.  A February 1990 examination 
report shows a diagnosis of bilateral high frequency hearing 
loss.  X-rays in June 1994 revealed a normal right knee.  The 
veteran complained of a history of right knee anterior pain 
in November 1994 for a period of 2 to 3 years.  No recent 
history of injury or trauma was reported.  He reported that 
he had knee surgery at age 10 to remove a foreign body.  
Another November 1994 medical record shows a diagnosis of 
"PFPS" (patellofemoral pain syndrome) of the right knee.

On October 1995 VA orthopedic examination, including X-rays, 
the veteran's knees were within limits.  A knee disorder was 
not diagnosed.  

On VA audiological evaluation in October 1995, the veteran 
complained of decreasing bilateral auditory acuity.  
Audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
5
15
45
45
LEFT
 
5
20
55
45

The average puretone thresholds were 28 decibels, right ear, 
and 32 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 94 percent in the right ear 
and 100 percent in the left ear.  Mild to moderate bilateral 
high frequency sensorineural hearing loss was diagnosed.  

On June 1997 VA orthopedic examination, X-rays showed no 
abnormality of either knee.  The examiner commented that 
there were no signs, either on physical examination or X-ray, 
to point to a specific diagnosis of a knee disorder.  An X-
ray report dated on the same day notes "minimal narrowing of 
the joint space at the median portion of both knees, 
apparently due to early degenerative changes."  This 
inconsistency was noted by the Board, in part leading to the 
February 2001 remand for evidentiary development.  

On VA audiological evaluation in June 1997 audiometry 
revealed that puretone thresholds (in decibels) were:  
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
10
25
55
55
LEFT
 
5
30
60
60

The average puretone thresholds were 36 decibels, right ear, 
and 39 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 94 percent in both ears.  Mild 
to moderate bilateral high frequency sensorineural hearing 
loss was diagnosed.  

VA progress notes dated in September 2000 and January 2001 
show diagnoses of osteoarthritis of the knees.  

At the November 2000 Travel Board hearing, the appellant 
contended he had bilateral knee pain which was due to an 
injury in service.  He added that his hearing loss problems 
affected his ability to hear people while talking on the 
telephone, and that his condition had worsened since his last 
examination.    

On VA audiological evaluation in March 2003 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
10
25
60
60
LEFT
 
10
40
70
60

The average puretone thresholds were 34 decibels, right ear, 
and 45 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 90 percent in each ear.  Right 
ear moderate high frequency symmetrical sloping sensorineural 
hearing loss and left ear mild to moderate sloping 
sensorineural hearing loss was diagnosed.  

On March 2003 VA orthopedic examination the examiner reviewed 
the veteran's medical history, to include in service, in 
detail.  The veteran complained of bilateral knee stiffness 
and of sharp left knee pain with standing or walking after 
having sat for more than 45 minutes.  He complained of 
instability, but denied locking or swelling.  Examination 
revealed no local swelling, local heat, or local redness.  
There was no evidence of weakness of the medial or collateral 
ligaments.  December 2002 VA X-rays were interpreted as 
showing right knee degenerative arthritis.  The examiner 
commented that the right knee arthritis developed in the 
veteran's daily life after his service discharge, and was not 
caused by his "service activity."  The examiner also 
observed that there was no indication of left knee complaints 
in service.  

A private X-ray in June 2003 was interpreted as showing 
normal left knee.  A July 2003 private examination report 
includes diagnoses of left knee arthritis and hemarthrosis; 
on follow-up private MRI [magnetic imaging resonance] 
examination later in July 2003, mild left knee osteoarthritis 
was diagnosed.  

Laws and Regulations

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be:  (1)  a medical diagnosis of a current disability; (2)  
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more of continuous, active 
military service, and  arthritis is if manifested to a 
compensable degree within one year of separation from active 
service, it may be presumed to have been incurred in service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Notably, there is no evidence that arthritis of 
either knee was manifested in the first post-service year.  

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The schedular criteria for rating hearing impairment were 
revised while the appeal was pending; and, from their 
effective date, the veteran is entitled to a rating under the 
revised criteria.  However, the level of hearing loss shown 
has not been affected by the revisions.  See 38 C.F.R. 
§§ 4.85, 4.86 

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85 (1998 & 2001).  To 
evaluate the degree of disability for bilateral hearing loss, 
the Rating Schedule establishes eleven (11)  auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Under the 
revised criteria, where there is an exceptional pattern of 
hearing impairment, a rating based on puretone thresholds 
alone may be assigned.  38 C.F.R. § 4.86.  Such an 
"exceptional pattern" is not demonstrated in the instant 
case.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Analysis

Left Knee

The appellant contends that his left knee disorder is due to 
an injury in service.  However, his service medical records 
contain no mention of left knee complaints, injury or 
treatment.  While postservice VA and private medical records 
establish that the appellant has had left knee problems, and 
now has left knee disability, including arthritis, there is 
no competent (medical) evidence relating such problems to 
service.  Arthritis was not manifested in the first 
postservice year, and application of the presumptive 
provisions for chronic diseases is not warranted.  While the 
appellant is competent to testify concerning his left knee 
symptoms, as a layperson, he is not competent to attribute 
any symptoms to service or any injuries sustained in service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In cases such 
as this, where competent medical evidence of causation is 
essential, the appellant's lay statements alone are not 
sufficient to establish a claim for service connection.  
Espiritu, 2 Vet. App. at 495.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.

Right Knee

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Degenerative arthritis of the right knee 
has been diagnosed.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  Here, there is no evidence that a chronic 
right knee disability was manifested in service.  The 
complaints of right knee pain in service, together with the 
diagnosis of patellofemoral pain syndrome, represent an acute 
and transitory condition that resolved; no right knee 
disability was noted on October 1995 VA orthopedic 
examination (shortly after service).  Furthermore, there is 
no medical opinion which relates the veteran's current right 
knee arthritis to service.  The earliest competent (medical) 
evidence of clinical pathology of right knee arthritis is in 
1997 (at which time a VA X-ray report mentioned "early 
degenerative changes"), after the chronic disease 
presumptive period for such disability.  Consequently, 
presumptive service connection for right knee arthritis as a 
chronic disease is not for consideration.  And the March 2003 
VA orthopedic examiner specifically opined that the veteran's 
right knee arthritis was not related to service.  There is no 
competent (medical) evidence to the contrary.  The Board has 
considered the veteran's allegations.  The sole evidence of a 
nexus between the veteran's current right knee complaints and 
an in-service injury is in his statements.  As a layperson, 
he is not qualified to offer an opinion on a matter requiring 
specialized medical knowledge, such as etiology.  Espiritu, 
supra.

Because the preponderance of the evidence is against there 
being a nexus between a current right knee disability (to 
include arthritis) and the veteran's service, the claim must 
be denied.

Bilateral Hearing Loss

On March 2003 VA audiometry (which reflects the greatest 
degree of hearing loss shown during the appellate period), 
the average puretone threshold for the veteran's right ear 
was 34 decibels, and speech discrimination was 90 percent.  
Under 38 C.F.R. § 4.85, Table VI, such hearing acuity is 
characterized as Level II.  The left ear average puretone 
threshold was 45 decibels, with 90 percent speech 
discrimination, resulting in Level II hearing, also.  Under 
38 C.F.R. § 4.85, Table VII where there is Level II hearing 
acuity in each ear, a noncompensable rating is to be assigned 
(under Code 6100).  The RO has applied the Rating Schedule 
accurately, and there is no schedular basis for a higher 
rating.  An unusual pattern of hearing warranting a rating 
under 38 C.F.R. § 4.86 is not shown.  Audiometric testing 
results are dispositive evidence in a claim regarding the 
rating for hearing loss disability.  The veteran's statements 
describing his symptoms are considered to be competent 
evidence.  Espiritu, supra.  However, these statements must 
be viewed in conjunction with the objective medical evidence 
and the pertinent rating criteria.  

This case involves an appeal as to the initial rating 
assigned with the grant of service connection for bilateral 
hearing loss by the RO in September 1996.  In such cases, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  However, it 
is not shown that the veteran's hearing loss disability has 
varied significantly in severity during the course of the 
appeal period, and the rating assigned is based on the 
greatest level of impairment shown during the appellate 
period.  Consequently, there is no evidentiary basis for 
"staged ratings" in this case.  The rating assigned 
encompasses the maximum level of hearing loss shown during 
the appellate period.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application of the Rating Schedule 
results in a noncompensable rating.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


